Order
PER CURIAM.
Hosea J. Edwards (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief. He claims the trial court clearly erred in denying his motion because he established his trial counsel was ineffective: (1) in failing to file a motion to dismiss the charges against him after the State threatened to file perjury charges against the victim if she testified; (2) in failing to object to the State’s closing argument concerning the victim’s failure to testify due to Movant’s threats toward her; and (3) in failing to object to the State’s closing argument that the jury had a duty to return guilty verdicts to prevent Movant from committing more serious crimes in the future.
Affirmed. Rule 84.16(b).